Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 01/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. -The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
at both sides of the positive electrode base material” lacks proper antecedent basis.  For the purpose of examination, the phrase in a region between the insulating material formed at both sides of the predetermined positions about widthwise edges of the positive electrode base material”.
In claim 2, line 4, the use of the phrase “an exterior circumference” is unclear because it is unclear what element’s exterior circumference applicants intended to claim.  For the purpose of examination, the phrase “an exterior circumference of the gravure roll” is assumed.
In claim 2, lines 3-5 applicants claim “a gravure roll …having a coating surface formed on an exterior circumference configured to transfer the insulating material to…”; and in claim 3, lines 2-3, the phrase “the coating surface at each exterior circumference at both sides of the gravure roll” is claimed.  Claim 3 lacks proper antecedent basis because in claim 2 “a” (one) coating surface is claimed while claim 3 requires coating surfaces at both sides.  For the purpose of examination, the phrase “a coating surface” is replaced with the phrase “coating surfaces”.  See also applicants’ Fig 4, wherein the gravure roll 36 is provided with coating surfaces 38.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Kang (US 2017/0259552A1) teaches a device for manufacturing an electrode assembly having an unwinder 110, a first coating unit 130, a first drying furnace 210, a second coating unit 170, and a second drying furnace 230. Ikeda (US 2019/0123341) also discloses an apparatus for manufacturing an electrode having an unwinder 1101, a first coating unit 1211, a first drying furnace 1310, a second coating unit 1222, and a second drying furnace 1320.   Furthermore, WO 2015/145806A1 teaches (see Fig 1) an electrode sheet manufacturing apparatus provided with first and second coating units applying insulating material (IF1 and IF2), and a die coater unit (DC1) applying positive electrode slurry material (PAS).   However, Kang, Ikeda or WO’806 lacks teaching a first coating unit configured to coat an insulating material at predetermined positions about widthwise edges of the positive electrode base material with respect to a transfer direction of the positive electrode base material supplied from the unwinder. Keil et al (US 2019/0081317A1) teaches (see Figs 8 and 11 and para [0061] and [0065]) a coating system for treating coating substrate useful for battery electrodes comprising primary coating heads for applying conductive material, dryers 30, 34 and secondary coating heads 60,61 for edge coating with insulating material before or after the calendaring operation.  However, Keil does not teach a first coating unit configured to coat an insulating material at predetermined positions followed by the first dryer and a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/